                   Case 21-10457   Doc 10-1   Filed 03/01/21   Page 1 of 4




                                     EXHIBIT A
                                    Proposed Order




DOCS_DE:233050.7
                      Case 21-10457           Doc 10-1       Filed 03/01/21         Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11
MOBITV, INC., et al., 1                                          Case No. 21-10457 (___)
                                      Debtors.                   Jointly Administered


                      ORDER AUTHORIZING THE DEBTORS
                TO HONOR CERTAIN PREPETITION OBLIGATIONS TO
               CUSTOMERS AND TO OTHERWISE CONTINUE CERTAIN
           CUSTOMER PROGRAMS IN THE ORDINARY COURSE OF BUSINESS

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (the “Debtors”) for entry of this Order, (a) authorizing, but not obligating, the Debtors

to maintain and administer the Customer Programs and honor prepetition obligations to customers

related thereto in the ordinary course of business and in a manner consistent with past practice and

in their sole discretion, and (b) granting related relief, all as more fully set forth in the Motion; and

upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a

final order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best interests

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.


DOCS_DE:233050.7
                    Case 21-10457      Doc 10-1       Filed 03/01/21   Page 3 of 4




of the Debtors’ estates, their creditors, and other parties in interest; and this Court having found

that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.   The Motion is granted as set forth herein.

                   2.   The Debtors are authorized, but not directed, to satisfy their prepetition

obligations arising from the Customer Programs in the ordinary course of business as they become

due in their sole discretion.

                   3.   The Debtors are authorized, but not directed, to continue the Customer

Programs in the ordinary course of business and in their sole discretion.

                   4.   Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Order or any payment made pursuant to this Order shall

constitute, nor is it intended to constitute, an admission as to the validity or priority of any claim

or lien against the Debtors, a waiver of the Debtors’ rights to subsequently dispute such claim or

lien, or the assumption or adoption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code.


                                                  2
DOCS_DE:233050.7
                    Case 21-10457      Doc 10-1        Filed 03/01/21   Page 4 of 4




                   5.    Any payment made (or to be made) by the Debtors pursuant to the authority

granted herein shall be subject to any order approving the Debtors’ use of cash collateral and/or

any postpetition financing facility, the documentation in respect of any such postpetition financing

facility and/or use of cash collateral, and the budget governing any such postpetition financing

and/or use of cash collateral.

                   6.    Nothing contained in the Motion or this Order is intended or should be

construed to create an administrative priority claim on account of any Customer Programs.

                   7.    The contents of the Motion satisfy the requirements of Bankruptcy

Rule 6003(b).

                   8.    Notice of the Motion satisfies the requirements of Bankruptcy

Rule 6004(a).

                   9.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Order are immediately effective and enforceable upon its entry.

                   10.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                   11.   This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




                                                   3
DOCS_DE:233050.7
